Title: To George Washington from Lemuel Trescott, 23 January 1783
From: Trescott, Lemuel
To: Washington, George


                        
                            
                            Sir
                            Near Croton River 23d Janry 1783 5 oClock P.M.
                        
                        Lieutenant Reed Quarter Master to the 7th Masstts Regiment, has this moment returned from Kings Ferry (where
                            he has been waiting) since the 20th Inst & informs me, he found it imposable to pass the Ferry (owing to the
                            great quantity of floating Ice in the River, and in all probabilaty will remain so for a
                            considerable time) the troops have been without provision since the last night, I have dispatchd the Quarter Master again
                            to the Ferry in order, (if posable), to receive some beef from A (beef) Contractors who I am informed
                            is now at the Ferry waiting to pass with some bullocks for the commissary, should he succeed in this, I have no prospect
                            of obtaining Bread or flour in this quarter, as the people will not part with them without money.
                        I conceived it my duty to address your Excellency on this Subject & also to
                            entreat your further directions on the matter. I have the honour to Be your Excellencys most obd. servant
                        
                            Leml Trescott Major Comg 7 M. Rgt
                        
                    